                       IN THE UNITED STATES DISTRICT COTTRT

                   FOR THE EASTER}{ DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERJCA                              CRIMINALNO.2I-

              v.                                     DATE FILED:

TERRELL ASHBY,                                       VIOLATIONS:
    a/k/a "Jason Brandon"                            18 u.s.C. SS 2261A(2XB) and 226r@)(3)
                                                     (Cyberstalking resulting in serious bodily
                                                     injury - I count)
                                                      18 U.S.C. S 2261A(2XB) (Cyberstalking
                                                     - I count)
                                                      18 U.S.C. S 875(d)     (Extortion   -   2 counts)
                                                      Notice of forfeiture



                                         INDICTMENT

                                          COUNT ONE

THE GRAND JURY CHARGES THAT:

                                           Background

       1.      At all times material to this Indictment:

               a.     Provider A was a social-media platform and Provider B was an electronic

messaging application. Both Providers A and B provided users the ability to engage in private

conversations, with chat and/or video, and to publish content viewable by other users.

               b.     Provider C and Provider D were peer-to-peer payment processing

applications that enabled users to transfer money over the intemet.
         2.        Defendant TERRELL ASIIBY, using fictitious profile names such as "Jason

Brandon " 'JbrandOn.1993," and "jasonbrandonl99," contacted women via social media

platforms, soliciting them to send him nude or partially nude photos or videos ofthemselves.

Defendant ASHBY falsely promised to pay the women, but instead he took screenshots of the

women, while nude or partially nude, without their knowledge or consent.

         3.         Defendant TERRELL ASHBY then contacted the women whose nude or

partially nude photos he had surreptitiously taken, and he attempted to extort money from them,

threatening to expose them and their photos ifthey refused to pay.

                                                Overt Acts

        4.         On or about Augtst 21,2020, defendant TERRELL ASHBY, using the assumed

name "Jason Brandon," interacted online with a 20-year-old female who was residing in the

Eastem District of Pennsylvania       ("Victim 1"). Defendant ASHBY originally           sent   Victim I   a

message on Provider        A's platform, oflering Victim   1 a large sum   of money. In response, Victim

I   asked what ASHBY would pay her for, and ASHBY asked             Victim    1   to switch platforms and

communicate with him on Provider B's platform. Victim 1 agreed and exchanged a number                      of
messages    with ASHBY on Provider B's platform.

        5.         On or about August 22,2020, at defendant TERRELL ASHBY's request, Victim

1 engaged    in   a nude   video chat with defendant ASHBY on Provider B's platform. Unbeknownst

to victim l, ASHBY recorded portions of their video chat. ASHBY subsequently sent victim I

multiple messages via Provider B demanding $40 in exchange for deleting               a nude photo he had

captured of her.




                                                    2
       6.            In response to defendant TERRELL ASHBY's demands, Victim                 I   paid him $40

by transferring money via Provider C's online payment platform to an account provided by

defendant ASHBY.

       7.            Defendant TERRELL ASHBY then sent Victim 1 multiple messages via Provider

B demanding all of the money in Victim 1's bank account. In these messages, defendant

ASHBY threatened to disseminate the nude photos of Victim I to her college and other social

media friends and followers if she did not pay him more money.

       8.            As a result of defendant TERRELL ASHBY's conduct, Victim            I    became

substantially emotionally distraught and ingested a number ofprescription            pills.   She was rushed

to an emergency room in an ambulance and ultimately recovered.

       9.            While Victim 1 was hospitalized, on August 22,2020, defendant TERRELL

ASHBY began to carry through with some of his threats to disseminate sexually explicit photos

ofVictim l,        and began advertising the nude photos of   Victim   1   using various accounts on

Provider A and Provider B.

       10.           On September 1,2020, defendant TERRELL ASHBY again advertised Victim 1's

nude photos by creating another new account on Provider B's platfomr, with usemame                    "[Victim

112020" and vanity name        "[Victim 1]NUDES.EXPOSED."

       I   1   .     On November   l, 2020, defendant TERRELL ASHBY, using a new account on

Provider A's platform, sent another extortionate message to Victim 1. The message read as

follows:

       Remember those pics you sent me and I posted and that [video chat] i
       screenrecorded? I'm not stopping until you send what you owe[.] I [messaged] 50
       people you follow the pics you sent me[.]




                                                     J
        12.    From on or about August 21, 2020 through on or about November           l,   2020, in the

Eastem District of Pennsylvania, and elsewhere, defendant

                                        TERRELL ASHBY,
                                      alklal "Jxon Brandon,"

with the intent to injure, harass, and intimidate   a person   known to the grand jury as Victim     l,

used a facility of interstate and foreign commerce, that is, the intemet, to engage in a course       of

conduct that caused, attempted to cause, and would be reasonably expected to cause substantial

emotional distress to Victim l, such conduct resulting in serious bodily injury to Victim       1.



        In violation of Title 18, United States Code, Sections 2261A(2XB) and 2261(bX3).




                                                    4
                                                 COUNT TWO


THE GRAND JURY FURTIIER CHARGES TIIAT:

        l.     Paragraphs    I through l1 ofCount             One   ofthis Indictment are incorporated by

reference and realleged as   if   set   forth fully herein.

       2.      On or about Augtst 22,2020, in the Eastem District of Pennsylvania, and

elsewhere, defendant

                                              TERRELL ASHBY,
                                                 (Jason
                                           a/k/a./      Brandon,"

with intent to extort money from         a person    known to the grand jury as Victim    l, knowingly
transmitted in interstate and foreign commerce from Virginia to Pennsylvania, a communication

containing a threat to injure the reputation of Victim          l.
       All in violation of Title    18, United States Code, Section 875(d).




                                                          5
                                                 COT'NTTHREE

THE GRAND JURY FURTIIERCHARGES THAT:

       l.       Paragraphs    I through 3 ofCount          One of this Indictment are incorporated by

reference and realleged as    if   set forth   flrlly herein.

                                                     Overt Acts

       2.       On or about June 28,2020, defendant TERRELL ASHBY, using the assumed

name "Jason Brandon," interacted online with a 21-year-old female who was residing in the

Eastem District of Pennsylvania        ("Victim 2"). Defendant ASHBY originally sent Victim 2 a

message on Provider   A's platform, offering Victim 2 a large sum of money. After exchanging a

number of messages with Victim 2, ASHBY enticed her to communicate with him on Provider

B's platform. Victim 2 agreed and began exchanging messages with ASHBY on Provider B's

platform.

       3.       Once on Provider B's platform, defendant TERRELL ASFIBY asked Victim 2 to

send him nude photographs of herself and promised to send her money in              retum. Victim 2

agreed and sent approximately eight pictures of herself to defendant ASHBY, some partially

nude and some   fully nude.

       4.       Unbeknownst to Victim 2, defendant TERRELL ASHBY took screenshots ofthe

nude pictures. Defendant ASHBY then sent Victim 2 multiple messages via Provider B

demanding money and threatening to release the nude pictures if she did not pay him.

       5.       In response to defendant TERRELL ASHBY's demands, Victim 2 paid him $25

by transferring money via Provider D's online payment platform to an account provided by

defendant ASHBY.




                                                           6
       6.      On or about June28,2020, defendant TERRELL ASHBY sent                Victim   2


additional messages via Provider B demanding more money.

        7.      On or about June 28,2020. defendant TERRELL ASHBY created a new account

on Provider A's platform using the profile name "fVictim 2]nudes" and sent Victim 2 an

invitation to connect with this new shaming account.

        8.     On or about June 30,2020, defendant TERRELL ASHBY sent Victim 2

additional invitations to connect with two more shaming accounts on Provider B's platform, with

the profile names "zeta[Victim 2]nud20" and     "[Victim 2]urfucked[.]"

       9.      From on or about June 28, 2020 through on or about June 30, 2020, in the Eastem

Disrict of Pennsylvania,   and elsewhere, defendant

                                       TERRELL ASHBY,
                                     a/k/a/ "Jason Brandon,"

with the intent to injure, harass, and intimidate   a person   known to the grand jury as Victim 2,

used a facility of interstate and foreign commerce, that is, the intemet, to engage in a course   of

conduct that caused, attempted to cause, and would be reasonably expected to cause substantial

emotional distress to that person.

       In violation of Title 18, United States Code, Section 2261A(2)(8).




                                                    7
                                           COUNT FOUR

TIIE GRAND JURY FURTITER CHARGES THAT:

        l.     Paragraphs   I through 8 ofCount Three ofthis Indictment      are incorporated by

reference and realleged as ifset forth fully herein.

        2.     On or about June28,2020, in the Eastem District of Pennsylvani4 and elsewhere,

defendant

                                         TERRE,LL ASIIBY,
                                       a/k/a/ "Jason Brandon,'

with intent to extort money fiom    a person   known to the grand jury as Victim 2, knowingly

transmitted in interstate and foreign commerce from Virginia to Pennsylvania, a communication

containing a threat to injure the reputation of Victim 2.

       All in violation of Title   18, United States Code, Section 875(d).




                                                   8
                                     NOTICE OF FORFEITT'RE

THE GRAND JURY FURTHER CHARGES TIIAT:

        1.        As a result ofthe violations   ofTitle   18, United States Code, Section 875(d), as set

forth in this Indictment, defendant

                                         TERRELL ASHBY,
                                       a/k/a/ "Jason Brandon,"

shall forfeit to the United States of America any property that constitutes, or is derived from

proceeds traceable to the commission ofsuch offenses, in accordance with               Title   18,   United

States Code, Sections 981(a)(1)(C) and 982(a)(2), and         Title 28, United States Code, Section

2461(c).

       2.         If any ofthe above-described forfeitable property,      as a result   of any act or

omission of the defendant

             a.   cannot be located upon the exercise of due diligence;

             b.   has been transferred or sold to, or deposited   with,   a   third party;

             c.   has been placed beyond the     jurisdiction ofthe court;

             d.   has been substantially diminished in value; or

             e.   has been commingled   with other properly which cannot be divided without

                  difficulty;




                                                      9
it is the intent of the United States, pursuant to Title 21, United   States Code, Section 853(p), as


incorporated by Title 28, United States Code, Section 2461(c), to seek forfeiture of any other

property of the defendant up to the value ofthe forfeitable property described above'




                                                        A TRUE BILL:




                                                        FO                N

                          -.
                             (-
 .'1?e''z'2'   '>.2./,,'227,.2- ,-t     for
JENNIFER ARBITTIER WILLIAMS
Acting United States Attorney




                                                   l0
                             UNITED STATES DISTRICT COURT

                                   Eastem District of Pennsylvania


                                             Criminal Division


                         TFIE UNITED STATES OF AMERICA



                                            TERRELL ASHBY

                                                 INDICTMENT

                                                     Counts

l8 U.S.C. $g 2261A(2[B) and 2261(b)(3) (Cyberstalking resulting in serious bodily injury - I count);
   l8 U.S.C. $ 2261A(2XB) (Cyberstalking * I count); l8 U.S.C. $ 875(d) (Extortion - 2 counts);
                                      Notice offorfeiture


                                                     A truc bill.




                      Filed in open courl this
                            of                                 A.D.20

                                                       CIerk

                                           Bail- $
